--------------------------------------------------------------------------------

Exhibit 10.1

INTELLECTUAL PROPERTY LICENSE
#2018US05

            This document certifies that an Intellectual Property License dated
as of April 24, 2018 has been granted by:

Lexaria Bioscience Corp., a Nevada corporation with offices at 156 Valleyview
Rd, Kelowna, British Columbia, V1X 3M4, Canada (“Licensor”, “Lexaria”, “us”,
“our”, “we”),

To:

Nuka Enterprises, LLC, a Delaware limited liability company with offices at 9690
Dallas St., Henderson, Colorado (together with its successors and assigns
“Nuka”, “Licensee”, “you”, “your”).

RECITALS

            WHEREAS certain capitalized terms not otherwise defined below are
defined in Exhibit “D” herein;

            WHEREAS, LICENSEE is directly or indirectly through a Partner, as
further defined in section 1(a), engaged in the business of developing,
manufacturing, and selling marijuana-infused products pursuant to licenses
issued by the State of Colorado Department of Revenue Marijuana Enforcement
Division (“MED”), pursuant to regulations promulgated under C.R.S. § 12-43.4
-101 et seq, and the City of Henderson, pursuant to regulations promulgated
thereby and pursuant to licenses issued by the authorities relevant in each and
every geographic location optioned within this Agreement, pursuant to
regulations promulgated thereby;

            WHEREAS, LICENSOR owns and holds, and will make improvements from
time to time upon, certain intellectual property and technology (“Technology”)
related to, including but not limited to, the development, testing, and
manufacturing process for cannabis-infused and vitamin-infused products, which
Technology is more specifically described in Exhibit A and detailed batch
records and formulation calculation spreadsheets that shall be provided by email
prior to the execution of this License Agreement, by LICENSOR to LICENSEE;

            WHEREAS, LICENSEE wishes to utilize the Technology (which shall
include any Licensor’s Improvements, as defined below) of LICENSOR, and LICENSOR
desires for LICENSEE to utilize the Technology with cannabis-infused chocolates,
candies, and/or consumable liquids and/or topical skin-care or transdermal
products that will always contain more than 0.3% Tetrahydrocannabinol (THC)
(together, the “End Products”), as further described in Exhibit B and in
Definitions, subject to the terms and conditions set forth herein. Such End
Products shall only be distributed and/or sold by LICENSEE or Partner as defined
in Section 1.a below in compliance with all local and state, licensing
requirements within the state of Colorado in which LICENSEE is permitted by this
Agreement or an addendum to this Agreement to sell or distribute the End
Products (such locations collectively referred to as “Permitted Locations” or
“Territory”);

            WHEREAS, LICENSEE shall not export the End Products from any
individual jurisdiction within the Territory to any other location within or
outside of the Territory without express written permission granted in advance
from the LICENSOR and any relevant local laws or authority and subject to
entering a separate licensing agreement or by addendum to this Agreement, and
always subject to availability among other LICENSOR considerations;

            NOW, THEREFORE, in consideration of the promises and the respective
covenants and agreements of the parties contained in this Agreement, the Parties
hereto agree as follows:

--------------------------------------------------------------------------------

- 2 -

LICENSE

1.

License of Technology: Subject to certain terms and conditions, LICENSOR hereby
grants to LICENSEE each of the licenses more fully defined in Section 2 below.


  a)

Non-transferable: The license granted by this Section 1 may not be transferred
or sublicensed by LICENSEE without LICENSOR’s written consent. However, LICENSEE
has the right to sublicense its license to any entity within the Nuka Group.

        b)

Other Products: The Parties agree that LICENSEE is not limited to production of
the End Products defined herein, but that LICENSEE may develop, create and test
new products that are derived from or otherwise incorporate the Technology and
such new products are only to be distributed and/or sold to Permitted Locations
(the “New Products”), subject to availability of licenses in the future from
Lexaria.


2)

Semi-Exclusivity. LICENSEE will have the following rights to produce and sell
the End Products for ten (10) years in the Territory using the Technology
licensed pursuant to this Agreement.


  a)

In the Territory:

       

Semi-Exclusive rights from the Effective Date until ten (10) years after the
Effective Date, allowing LICENSEE the ability to continue to manufacture and
sell the End Products directly or through its Partner in the Permitted Locations
within the Territory for the balance of the term of this Agreement as per
Section 4. Semi-Exclusive under this Agreement means that LICENSOR will not
permit more than five (5) other such licensees at any time for the End Products
utilizing its Technology to be granted within the Territory.


  b)

License Option:

       

Furthermore, during the life of this Agreement, LICENSOR will reserve one
license in each other State in the United States where there is a lawful and
regulated adult use or medical cannabis market and in the country of Canada for
each product line in Exhibit B for the benefit of LICENSEE to be semi-exclusive
in the case of the End Products, to distribute and/or sell End Products in
locations compliant with all local and state laws applicable therein both at the
time of effecting this Agreement and as laws evolve in America during the life
of this Agreement under this option arrangement (the “License Option”).

       

If it chooses to accept a License Option, LICENSEE shall provide thirty (30)
calendar days’ notice in writing not less than 30 days in advance prior to first
LICENSEE sales expected in each new Subsequent Territory under this License
Option. License Fees as per Exhibit C start as of first LICENSEE sale in each
new Subsequent Territory under this License Option. For territories where a
final, semi-exclusive license is the only remaining license available, LICENSOR
shall notify LICENSEE that such final license exists and LICENSEE shall have the
option of receiving the final, semi-exclusive license for each Subsequent
Territory under this License Option if it accepts the option within sixty (60)
days of being notified in writing by Licensor. If and only at such time as
LICENSEE notifies LICENSOR that it wants to sell or cause to sell directly or
through a Partner, as described in Section 1(a), any End Products utilizing the
Technology in any or all of the Subsequent Territory locations included under
this License Option (“Exercise of License Option”), then LICENSEE does hereby
agree to a license of the Technology for each state into which it has exercised
the License Option that is substantially similar to this Agreement in each
Subsequent Territory optioned in accordance with this License Option
(“Subsequent License Agreement”). Each Subsequent License Agreement will have an
expiration date that matches exactly the expiration date of this Agreement (ie:
April 2028). All such Subsequent License Agreements entered prior to September
1, 2023 shall follow to the greatest extent possible the same proportionate
appropriate Territory License fees and Usage fees of this Agreement subject to
those terms found in Exhibit C below. All such Subsequent License Agreements
entered on or after September 1, 2023 shall be subject to good faith
negotiations to determine appropriate fair market value Territory License fees
and Usage Fees relative to the then-current market conditions.


--------------------------------------------------------------------------------

- 3 -

  c)

LICENSOR’s Products: LICENSOR shall not be prohibited from licensing or similar
arrangements with respect to the Technology outside of the Territory, subject to
the terms of this Agreement, including the semi-exclusivity provisions and
License Options and Product Options. LICENSOR is expressly permitted to utilize
its Technology on any basis it chooses, at any time, for producing and
commercializing its own products.


3)

Rights and Obligations Related to the Technology. Except as expressly provided
in this section or elsewhere in this Agreement, neither Party will be deemed by
this Agreement to have been granted any license or other rights to the other
Party’s products, information or other intellectual property rights, either
expressly or by implication, estoppel or otherwise.


  a)

LICENSOR Intellectual Property: LICENSOR retains full, absolute, and complete
rights to all processes covered or described in all of its issued patents and
its patent applications filed prior to the date of this Agreement, and any
future continuations, continuations in part or divisional applications filed
thereto, including but not limited to the US Provisional patent applications, US
Utility patent application, and the International patent application, that
comprise the Technology (“Licensor IP”), unless LICENSOR allows these
applications to abandon or lapse, or otherwise fails to protect the Technology.
Except as expressly provided for in Section 2, nothing in this Agreement or in
the conduct of the Parties shall be interpreted as preventing LICENSOR from
granting to any other person a license for use of the Technology or from using
the Technology in any manner whatsoever.

        b)

LICENSEE Intellectual Property: Any intellectual property resulting solely from
LICENSEE’s work, know-how, or development that does not include nor rely upon
the Technology, Licensor IP or jointly owned intellectual property, as described
in this Agreement, shall be owned by LICENSEE (“Licensee IP”).

        c)

Improvements:


  i)

LICENSOR Improvements: The entire right and title to the Technology, whether or
not patentable, and any patent applications or patents based thereon, which
directly relate to and are not severable from LICENSOR IP and which are
improvements thereto by LICENSOR, its employees or others acting solely on
LICENSOR’s behalf shall be owned solely by LICENSOR (“Licensor Improvements”).

        ii)

LICENSEE Improvements: Rights and title to improvements whether or not
patentable, and any patent applications or patents based thereon, which directly
relate to and are not severable from LICENSOR IP and which are improvements
thereto by LICENSEE, its employees or its Partner, as defined by this Agreement,
shall be owned by the LICENSEE (“Licensee Improvements”). In respect to such
Licensee Improvements, LICENSOR grants LICENSEE a license to use the underlying
intellectual property supporting any such improvement for so long as this
Agreement remains in effect (including any renewal terms) and LICENSOR agrees to
negotiate in good faith terms of license renewal after the end of the Term of
this Agreement and any renewal terms per Section 4a. If LICENSEE develops any
Licensee Improvements, LICENSEE will promptly provide LICENSOR with written
notice of such Licensee Improvements to validate LICENSEE’S claim to Licensee
Improvements. Following receipt of notice of such Licensee Improvements,
LICENSOR shall have the exclusive option during the Term of this Agreement (and
any renewal terms) to purchase or license from LICENSEE the Licensee
Improvements for LICENSOR’s use upon mutually agreeable terms and conditions
that the parties shall negotiate in good faith. Nothing in this Agreement shall
be interpreted to require LICENSEE to sell or license the Licensee Improvements
to LICENSOR.


--------------------------------------------------------------------------------

- 4 -

  iii)

Joint Improvements: Rights and title to the Technology, whether or not
patentable, and any patent applications or patents based thereon, which directly
relate to and are not severable from LICENSOR IP and which are improvements
thereto by both LICENSOR AND LICENSEE shall be jointly owned intellectual
property by LICENSOR AND LICENSEE.

        iv)

Improvements; Assignment. LICENSEE and LICENSOR hereby represent that all
Partners, employees and other persons acting on its behalf in performing its
obligations under this Agreement shall be obligated under a binding written
agreement to assign, or as it shall direct, all Joint Improvements that include
or rely on the Technology conceived or reduced to practice by such Partners,
employees or other persons acting on its behalf in accordance with this
Agreement to the benefit of LICENSOR and LICENSEE.

        v)

Improvements; Confidential Information. All Improvements shall constitute
Confidential Information and shall be subject to the confidentiality provisions
set forth in this Agreement.


  d)

Inventions; Reporting:

          i)

Upon making any invention that does not include or rely upon the Technology
LICENSEE has no obligation to share such information of invention with LICENSOR
nor inform LICENSOR of said invention, and LICENSEE retains unrestricted rights
and ability to use, assign, license, seek patent and other forms of intellectual
property protection related to said invention. For the avoidance of doubt, any
such new invention, development, technology, and/or intellectual property
belongs solely to LICENSEE. Upon making any invention that does or does NOT
include or rely upon the Technology, LICENSOR has no obligation to share such
information of invention with LICENSEE nor inform LICENSEE of said invention,
and LICENSOR retains unrestricted rights and ability to use, assign, license,
seek patent and other forms of intellectual property protection related to said
invention.


  e)

Jointly Owned Intellectual Property: If any patent applications are filed
seeking to protect any Joint Improvements (“Jointly Owned IP”), each Party shall
be named as joint inventors.

          i)

Prosecution and Maintenance of Jointly Owned Patents. The Parties shall
cooperate to cause the filing of one or more patent applications covering any
such Jointly Owned IP. The Parties will mutually agree upon which of them shall
be responsible for filing, prosecution and maintenance of Jointly Owned IP. The
expenses of such filing, prosecution and maintenance shall be equally shared by
the Parties unless one of the Parties assigns all of its rights to the other
Party. Both Parties agree to assist the other Party in enforcing its rights in
the Jointly Owned IP. The costs of any such assistance or cooperation will be
borne by the requesting party.

          ii)

Jointly Owned IP Rights. LICENSOR grants to LICENSEE an exclusive,
non-sub-licensable, fully-paid, royalty-free, perpetual license to any Jointly
Owned IP. Further, LICENSEE grants to LICENSOR an exclusive, non-sub-licensable,
fully-paid, royalty-free, perpetual license to any Jointly Owned IP.


  f)

No Challenge. LICENSEE expressly acknowledges and agrees that all rights in and
to the Technology shall remain vested in LICENSOR, and LICENSEE shall not assert
any rights to the Technology except as otherwise provided in this Section 3.

        g)

Notice Requirements. To the extent required by applicable rules and regulations,
including those of MED related to packaging, LICENSEE agrees that it will
include such patent notices and other proprietary notices on all End Products or
related materials that contain any Technology if required by MED or other
regulators in order to give appropriate notice of all intellectual property
rights therein or pertaining thereto.

        h)

Quality Control.


--------------------------------------------------------------------------------

- 5 -

  i)

LICENSEE agrees to maintain and preserve the quality of the Technology, and to
use the Technology in good faith and in a manner consistent with the uses
approved herein.

        ii)

LICENSEE shall (a) ensure that all End Products and related materials under the
Technology are developed, tested, promoted, manufactured and distributed in a
professional manner in compliance with all generally accepted industry
standards, and (b) comply in all material respects with any and all laws, rules
and regulations that are applicable to the development, testing, promotion,
manufacture and distribution of the End Products and such related materials.


4)

Term and Termination.

      a)

Term and Renewal. This Agreement shall take effect upon signing by both Parties
and shall remain in effect for the shorter of either ten (10) years; or, such
circumstances as described in Section 4.c. At any time after the ninth
anniversary, this Agreement may be renewed by LICENSEE for an additional five
(5) years on terms to be negotiated in good faith based on market conditions at
the time of renewal by the Parties.

      b)

Termination. This Agreement and the licenses granted hereunder may be terminated
prior to the expiration of the initial term or any renewal term of this
Agreement as follows:


  i)

This Agreement may be terminated by LICENSOR by written notice to LICENSEE upon
the occurrence of any of the following: (i) failure of LICENSEE to pay any
license fees for more than sixty (60) days after they become due; (ii)
LICENSEE’s violation of the provisions of Sections 7 and 8 or LICENSEE’s
material breach of any other term of this Agreement, which breach is not cured
within sixty (60) days after written notice of such breach from LICENSOR; (iii)
failure of LICENSEE to maintain all required licenses and governmental
authorizations required for the conduct of its business or to comply in all
material respects with applicable laws; or (iv)LICENSEE ceases operations, makes
a general assignment for the benefit of creditors, or is the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.

        ii)

This Agreement may be terminated by LICENSEE by written notice to LICENSOR in
the event of material breach by LICENSOR of its obligations or representations
and warranties under this Agreement, which breach is not cured within sixty (60)
days after written notice of such breach from LICENSEE.


  c)

Effect of Termination. Except as provided for in Section 5, LICENSEE’s payment
obligations shall extinguish if this Agreement is terminated. If the Agreement
expires without any renewal thereof, then LICENSEE must immediately cease and
desist all utilization of the Technology to manufacture, distribute or sell End
Products, except that it may distribute and sell End Products until all finished
goods and raw materials inventory as of the date of termination (inventory
verification required) that pertains to the Technology has been sold. In any
event, upon the natural future expiration of all pending and issued patents as
applicable related to the Technology described herein the License Agreement
shall expire and LICENSEE shall have no further payment obligations to LICENSOR.

       

Survivability. This agreement in its entirety survives and remains in force if
either Party is acquired by any unknown third party. In the event that either
Party negotiates any such sale or acquisition, then it shall form a part of any
such sale or acquisition agreement, that this Agreement remains binding upon the
third party that is the purchaser or acquirer.


5)

Indemnification.


  a)

LICENSEE agrees to indemnify LICENSOR and hold LICENSOR harmless from and
against any and all liabilities, losses and expenses arising from (i) LICENSEE’s
unauthorized use of the Technology; (ii) LICENSEE’s failure to comply with
applicable laws or to maintain all required licenses and governmental
authorizations; (iii) any breach of LICENSEE’s representations and warranties
set forth herein; and (iv) any liability to third parties as a result of
LICENSEE’s production, distribution and/or sale of End Products, except as to
any liability arising out of the proper use of the Technology.


--------------------------------------------------------------------------------

- 6 -

  b)

LICENSOR agrees to indemnify LICENSEE and hold LICENSEE harmless from and
against any and all liabilities, losses and expenses arising from (i) any breach
of LICENSOR’s representations and warranties set forth herein; and (ii) any
claims of infringement raised by third parties as to the Technology or Licensed
Patents.


6)

Confidentiality. In addition to the Confidentiality Agreement previously entered
into by the Parties, at all times during the term of this Agreement (including
any renewal term) and thereafter, LICENSEE will not use or disclose and will
otherwise keep confidential any trade secrets or proprietary information,
including, but not limited to the Technology and other intellectual property of
LICENSOR (collectively, the “Confidential Information”) except to the extent
required to perform its obligations under this Agreement. Without limitation of
the foregoing, LICENSEE will hold the Confidential Information in confidence and
will (a) exercise the same degree of care, but no less than a reasonable degree
of care, to prevent its disclosure as LICENSEE would take to safeguard its own
confidential or proprietary information, and (b) limit disclosure of
Confidential Information, including any notes, extracts, analyses or materials
that would disclose Confidential Information, solely to those of its employees
who need to know the information for purposes of performing its obligations
under this Agreement and who agree to keep such information confidential. Upon
termination of this Agreement, LICENSEE shall immediately return all
Confidential Information to LICENSOR and LICENSOR shall have the right to
conduct an on-site audit of the LICENSEE within three (3) business days of
termination to ensure compliance with the terms of this Agreement, at LICENSOR’S
expense.

   

In addition to the Confidentiality Agreement previously entered into by the
Parties, at all times during the term of this Agreement (including any renewal
term) and thereafter, LICENSOR will not use or disclose and will otherwise keep
confidential any trade secrets or proprietary information and other intellectual
property of LICENSEE (collectively, the “Confidential Information”) except to
the extent required to perform its obligations under this Agreement. Without
limitation of the foregoing, LICENSOR will hold the Confidential Information in
confidence and will (a) exercise the same degree of care, but no less than a
reasonable degree of care, to prevent its disclosure as LICENSOR would take to
safeguard its own confidential or proprietary information, and (b) limit
disclosure of Confidential Information, including any notes, extracts, analyses
or materials that would disclose Confidential Information, solely to those of
its employees who need to know the information for purposes of performing its
obligations under this Agreement and who agree to keep such information
confidential. Upon termination of this Agreement, LICENSEE shall immediately
return all Confidential Information to LICENSEE within three (3) business days
of termination to ensure compliance with the terms of this Agreement, at
LICENSEE’S expense.


  a)

Limitations. This section does not apply to any information that: (a) is already
lawfully in the receiving Party's possession (unless received pursuant to a
nondisclosure agreement); (b) is or becomes generally available to the public
through no fault of the receiving Party; (c) is disclosed to the receiving Party
by a third party who may transfer or disclose such information without
restriction; (d) is required to be disclosed by the receiving Party as a matter
of law (provided that the receiving Party will use all reasonable efforts to
provide the disclosing Party with prior notice of such disclosure and to obtain
a protective order therefor, with all costs to be borne by the disclosing
Party); (e) is disclosed by the receiving Party with the disclosing Party's
approval; or (f) is independently developed by the receiving Party without any
use of confidential information. In all cases, the receiving Party will use all
reasonable efforts to give the disclosing Party ten (10) days' prior written
notice of any disclosure of information under this Agreement. The Parties will
maintain the confidentiality of all confidential and proprietary information
learned pursuant to this Agreement for a period of ten (10) years from the date
of termination of this Agreement.


--------------------------------------------------------------------------------

- 7 -

  b)

Saving Provision. The Parties agree and stipulate that the agreements contained
in this Section are fair and reasonable in light of all of the facts and
circumstances of their relationship; however, the Parties are aware that in
certain circumstances courts have refused to enforce certain agreements.
Therefore, in furtherance of and not in derogation of the provisions of the
preceding paragraph the parties agree that in the event a court should decline
to enforce the provisions of the preceding paragraph, that paragraph shall be
deemed to be modified to restrict non-enforcing Party’s rights under this
Agreement to the maximum extent, in both time and geography, which the court
shall find enforceable.


7)

Limitation of Liability. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY AGREED TO IN
THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR LOST
PROFITS OR FOR ANY DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY. THE FOREGOING SHALL NOT LIMIT LICENSEE’S LIABILITY FOR UNAUTHORIZED
USE BY LICENSEE OF LICENSOR’S TECHNOLOGY.

    8)

No Warranties. OTHER THAN THE EXPRESS WARRANTIES PROVIDED HEREIN,

   

LICENSOR MAKES NO EXPRESS WARRANTIES OF MERCHANTABILITY OR FITNESS OR EFFICACY
FOR A PARTICULAR PURPOSE OF THE TECHNOLOGY AND/OR ANY END PRODUCTS PRODUCED FROM
SAID TECHNOLOGY AND SHALL NOT BE HELD LIABLE FOR PROFITABILITY OF TECHNOLOGY
AND/OR END PRODUCTS OR HELD LIABLE UNDER ANY OTHER THEORY OF LIABILITY.

            NOW, THEREFORE, in consideration of the premises and the mutual
promises and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, do hereby agree.

            IN WITNESS WHEREOF, Lexaria Bioscience Corp has granted this
license.

 

“LICENSOR”
LEXARIA BIOSCIENCE CORP.


       /s/ Chris Bunka, CEO

--------------------------------------------------------------------------------

EXHIBIT A

TECHNOLOGY

The Technology consists of:  

(1) the following patent applications, patents granted, and PCT International
Patent Applications; (2) all technical know-how and trade secrets in regard to
such named patents, including the use, manufacture or formulation thereof, that
is owned or controlled by LICENSOR as of the Effective Date of this Agreement,
as well as any future continuations, continuations in part or divisional
applications filed pursuant to the patent applications. (the “Licensed
Patents”):

U.S. Patent Granted No. 9,474,725 awarded October 27, 2016.

U.S. Patent Granted No. 9,839,612 B2 awarded December 12, 2017

U.S. Provisional Patent Application No. 62/010,601.

U.S. Provisional Patent Application No. 62/037,706.

U.S. Provisional Patent Application No. 62/153,835.

U.S. Provisional Patent Application No. 62/161,324.

U.S. Notice of Allowance (March 2018) for Provisional Patent Application No.
15/225,802.

U.S. Provisional Patent Application No. 15/225,802.

U.S. Provisional Patent Application No. 62/264,959.

U.S. Provisional Patent Application No. 62/264,967.

U.S. Utility Patent Application No. 14/735,844.

PCT International Patent Application No.

PCT/US15/35128. PCT International Patent Application No.

PCT/US16/64295. PCT International Patent Application No. PCT/US16/64296.

National filings thereunder:
2949369,
201580031524.X,
15806768.6,
201647041745.00
516371405


Australian Patent Granted No. 2015274698 awarded June 15, 2017

--------------------------------------------------------------------------------

EXHIBIT B

END PRODUCTS and PRODUCT OPTIONS

Product Line Name

Product Line Description

Chocolate Products

Any product that is generally recognized as “chocolates,” “chocolate bars,”
“chocolate treats (including chocolate baked goods),” “chocolate truffles,”
“caramels,” “chocolate caramels,” “caramel treats,” or primarily composed of a
form of chocolate or cocoa, and is infused with marijuana oil or equivalent
containing more than 0.3% THC.

Candies Product Line

All products that are not Chocolates but are generally recognized as “candies,”
“gummies and jellies,” “suckers,” “hard or rock candies,” “jelly beans”, mints
and non-chocolate mint products, etc, that are primarily made with sugar and/or
other sweeteners and not generally recognized as a natural food and is infused
with marijuana oil or equivalent containing more than 0.3% THC. This category
excludes pills, tablets and capsules that are not primarily made with sugar
and/or other sweeteners, that are generally recognized as vitamins, supplements,
medicines, sublingual or rapidly dissolving mouth-melts. This category also
excludes any solid tablet or form factor meant to dissolve in a food product,
liquid or beverage for purposes of seasoning, flavoring or infusing marijuana
oil therein.

Consumable Liquids

Any consumable liquid products including, but not limited to, cold brew or hot
coffee, teas, lemonades, flavored waters, juices, protein drinks, sport drinks,
cocoa drinks, kombuchas, probiotics, energy drinks/shots, vitamin waters,
tinctures, essential oils, olive oils, flavored concentrates, dressings, honeys
and syrups, flavored sprays or sauces for consumption by way of ingestion that
are infused with marijuana oil or equivalent containing more than 0.3% THC.

Topical Skin Products

Any cream, oil, salve or similar consumer product designed to be delivered to
and through human skin that is infused with marijuana oil or equivalent
containing more than 0.3% THC.

Pills, tablets, or additives

Any pills, tablets and capsules that are not primarily made with sugar and/or
other sweeteners, that are generally recognized as vitamins, supplements,
medicines, sublingual, or rapidly dissolving mouth-melts, that are otherwise
compliant with this Agreement. This category EXCLUDES any solid tablet or form
factor meant to dissolve in a food product, liquid or beverage for purposes of
seasoning, flavoring, or infusing marijuana oil therein.


--------------------------------------------------------------------------------